DETAILED ACTION
Claim Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Examiner’s amendment/Comment
2.	Claim 1, 2-7, 11-16 and 18-20 are allowed.

Examiner’s amendment
3.     An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Camille Wilson on 9 March, 2022. 
In the claims:
Claim 1. (Currently Amended) A traffic light system for managing traffic flow, the traffic light system comprising: a first light comprising: a first traffic light, a first wireless communication mechanism, a first wired communication mechanism, and a first precision timing mechanism, wherein the first light is located at a first intersection within a predefined geography, wherein timing associated with the first light is based on a first set of predefined parameters; a second light comprising: a second traffic light, a second wireless communication mechanism, a second ;  
wherein a second wireless set of setting priorities that prioritizes the first set of predefined parameters and the second set of predefined parameters, wherein the second wireless set of setting priorities override the first wireless set of setting priorities when the second wireless set of setting priorities is initiated.  

 Claim 2. (Cancelled).

 Claim 3. (Currently Amended) The system of Claim [[2]] 1, wherein the second wireless set of setting priorities is customizable when initiated.  

Claim 7. (Currently Amended) A traffic light system for managing traffic flow, the traffic light system comprising: a plurality of lights, each comprising: a traffic light, a wireless communication mechanism, a wired communication mechanism, and a precision timing mechanism, wherein the plurality of lights are located at a plurality of intersections within a predefined geography, wherein timing associated with each light is based on a set of predefined parameters; a first wireless set of setting priorities that prioritizes the set of predefined parameters through wireless communication with at least a portion of the wireless communication mechanisms; and a first wired set of setting priorities that prioritizes the set of predefined parameters through wired communication with at least a portion of the wired communication mechanisms, wherein the first wired set of setting priorities controls when there is a loss in communication with at least a portion of the wireless communication mechanisms[[.]];  
 	wherein a temporary wireless set of setting priorities that overrides the first wireless set of setting priorities;  
wherein the temporary wireless set of setting priorities is customizable; and  
wherein customization is received through wireless communication with a wireless device within a predefined range of the traffic light system. 

Claim 8. (Cancelled). 

Claim 9. (Cancelled).

Claim 10. (Cancelled).

Claim 11. (Currently Amended) The traffic light system of Claim [[10]] 7, wherein the temporary wireless set of setting priorities controls a portion of the plurality of lights, and wherein the first wireless set of setting priorities controls a remaining portion of the plurality of lights.  

Claim 12. (Currently Amended) The traffic light system of Claim [[9]] 7, wherein at least a portion of the plurality of lights further comprises a camera that collects periodic imagery of at least a portion of the plurality of intersections.  
 
Claim 16. (Currently Amended) A method for managing traffic flow, the method comprising: establishing communication with a plurality of lights, wherein each of the plurality of lights comprise: a traffic light, a wireless communication mechanism, a wired communication mechanism, and a precision timing mechanism, wherein the plurality of lights are located at a plurality of intersections within a predefined geography, wherein timing associated with each light is based on a set of predefined parameters; transmitting a first set of setting priorities to at least a first portion of wireless communication mechanisms that prioritize the set of predefined parameters; transmitting a second set of setting priorities to at least a second portion of wired communication mechanisms that prioritize the set of predefined parameters; and transmitting a set of conditions that determine when the first set of setting priorities controls and when the second set of setting priorities controls[[.]];  
wherein receiving a temporary set of setting priorities and transmitting the temporary set of setting priorities, wherein the temporary set of setting priorities temporarily override the first set of setting priorities and the second set of setting priorities.

Claim 17. (Cancelled).

Allowable Subject Matter
4.	The following is a statement of reasons for the indication of allowable subject matter:  The following is an examiner’s statement of reasons for allowance: the related art of record fails to disclose or suggest a combination of a plurality of traffic light system for managing traffic flow.  The traffic light system can comprise a precision timing mechanism that is configured for accurate and precise timing and control. The traffic light system is paired with other external systems can allow for increased situational awareness, which can allow for more effective and efficient management of traffic flow without necessarily requiring installation of additional hardware. The presence of the emergency response vehicle in proximity of the intersection can trigger an alert for a manual override to adjust for the traffic congestion that can be caused by the accident.  The system in which a first wireless set of setting priorities prioritizes the first set of predefined parameters and the second set of predefined parameters, such that the first set of setting priorities determine a first order of priority of responsiveness between a first light and a second light, and such that the first set of setting priorities are communicated wirelessly to the first and second wireless communication mechanisms. A first wired set of setting priorities prioritizes the first set of predefined parameters and the second set of predefined parameters, such that the first wired set of setting priorities determine a second order of priority of .
Consider claim 1, the best reference found during the process of examination,Cardote (U.S. PGPub 2017/0085632 A1), discloses a priority storage unit, first and second antenna selector.
Consider claim 1, another best reference found during the process of examination,Dubey (U.S. PGPub 20210/407271 A1), discloses a traffic management in a network of moving things. As non-limiting examples, various aspects of this disclosure provide systems and methods for utilizing vehicles, vehicle sensors, and/or vehicle-based networks of the Internet of moving things for traffic control optimization.  The vehicle sensors, and/or vehicle-based networks of the Internet of moving things for traffic control optimization. For example, a communication network implemented in accordance with various aspects of the present disclosure may operate in one of a plurality of modalities comprising various fixed nodes, mobile nodes, and/or a combination thereof, which are selectable to achieve any of a variety of system goals.
Claims 7 and 16 recite features, among others, that are similar to the features that are discussed above with respect to claim 1.  Therefore, claims 7 and 16 are patentable over related arts.  Claims 3-6, 11-15, and 18-20 depend from claims 1, 7, and 16, respectively.  Therefore, these claims are patentable over in view of related arts for the reasons given with respect to claims 1.  



Citation of pertinent Prior Arts
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
  

Conclusion
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEKADESELASSIE GIRMA whose telephone number is (571)270-5886.  The examiner can normally be reached on M-F 8:30am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 270-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Fekadeselassie Girma/
Primary Examiner Art Unit 2689